                 Case 1:20-cv-01520-SAB Document 5 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   KATARINA MARIE COX,                               Case No. 1:20-cv-01520-SAB

12                   Plaintiff,                        ORDER GRANTING APPLICATION TO
                                                       PROCEED IN FORMA PAUPERIS AND
13          v.                                         DIRECTING CLERK OF COURT TO ISSUE
                                                       SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                       (ECF No. 4)
15                   Defendant.

16

17         Plaintiff Katarina Marie Cox filed a complaint on October 28, 2020, along with an

18 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1, 2.) On

19 October 30, 2020, the Court ordered Plaintiff to submit a corrected application due to errors in
20 the filing. (ECF No. 3.) On October 30, 2020, Plaintiff filed an amended application to proceed

21 in forma pauperis. (ECF No. 4.) Plaintiff’s application demonstrates entitlement to proceed

22 without prepayment of fees.

23         Plaintiff is hereby directed to paragraph 1 of the scheduling order to be issued in this

24 action, which directs that the summons and complaint shall be served within 20 days of the

25 filing of the complaint. Plaintiff shall promptly file proof of service with the Court upon

26 completion of service.
27 / / /

28 / / /


                                                   1
                 Case 1:20-cv-01520-SAB Document 5 Filed 11/02/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED THAT:

 2          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 3          2.      The Clerk of Court is DIRECTED to issue a summons; and

 4          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

 5                  summons, and this order upon the defendant if requested by the plaintiff.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        November 2, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
